Citation Nr: 0008397	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1962.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


REMAND

In February 1998, the RO received a VA Form 21-4138 from the 
veteran in which he requested service connection for 
hypertension.  At that time, the veteran indicated that he 
had had problems with hypertension in service and through the 
present time.  He stated that he received continuous 
treatment for this condition and attached medical records 
from his private treating physician.  He also indicated that 
he had been treated for this condition at the VA Medical 
Center in Fayetteville.  He did not indicate the dates of 
such treatment, but he did request that the necessary action 
be taken in order to obtain all medical records from that VA 
medical facility.  At the time of a March 1998 VA 
examination, the veteran reported treatment, in pertinent 
part, for hypertension at that facility from 1980 through the 
present.  The Board notes that the record does contain some 
earlier dated records from that facility.  It does not appear 
that the RO subsequently requested the veteran's complete VA 
medical records.  However, in view of the veteran's request, 
the RO should ensure that all records relating to treatment 
of the veteran's hypertension are obtained from that 
facility.  In this regard, the Board observes that the VA has 
constructive notice of any medical records corresponding to 
such treatment and must ensure that those records are 
included in the record on appeal; such records are, in 
contemplation of law, before the Board and should be included 
in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request information regarding the dates 
he received treatment for hypertension 
from the Fayetteville VA Medical Center.  
The RO should then request all records of 
treatment of the veteran, not already of 
record, from that facility.  All records 
obtained by the RO must be associated 
with the veteran's claims file.

2.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for hypertension with consideration of 
all of the evidence of record.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

